[Cite as State v. Thomas, 2016-Ohio-7085.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                        C.A. No.      27604

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
TOROY THOMAS                                         COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2013 11 3240

                                 DECISION AND JOURNAL ENTRY

Dated: September 30, 2016



        MOORE, Presiding Judge.

        {¶1}      Defendant, Toroy Thomas, appeals from the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                I.

        {¶2}      In 2013, Mr. Thomas was charged with OVI with an attendant specification,

possession of cocaine, driving under suspension, and possession of drug paraphernalia. Mr.

Thomas initially pleaded not guilty to the charges. Thereafter, pursuant to a plea agreement, Mr.

Thomas pleaded guilty to the charges of OVI with its attendant specification, possession of

cocaine, and driving under suspension. Upon the recommendation of the prosecutor, the trial

court dismissed the charge of possession of drug paraphernalia. Thereafter, the trial court

imposed sentence in a journal entry dated June 6, 2014.

        {¶3}    Mr. Thomas failed to timely appeal from the sentencing entry, and thereafter, he

filed a pro se motion for a delayed appeal. This Court granted Mr. Thomas’ motion, and, based
                                                2


upon the trial court’s determination that Mr. Thomas was indigent, this Court appointed appellate

counsel.

                                               II.

        {¶4}    On February 23, 2015, appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that he had reviewed the record and concluded that there

were no viable issues to be pursued on appeal. Mr. Thomas’ counsel also moved to withdraw as

counsel of record in this matter. The record indicates that Mr. Thomas was served with a copy of

appellate counsel’s brief, and this Court issued a magistrate’s order affording Mr. Thomas an

opportunity to raise arguments after review of the Anders brief. Mr. Thomas has not responded

to the brief.

        {¶5}    In his Anders brief, appellate counsel addressed two possible issues for appeal,

but concluded that they were not viable. Upon this Court’s own full, independent examination of

the record before us, we agree that there are not appealable, non-frivolous issues in this case.

State v. Randles, 9th Dist. Summit No. 23857, 2008-Ohio-662, ¶ 6; State v. Lowe, 9th Dist.

Lorain No. 97CA006758, 1998 WL 161274, *2 (Apr. 8, 1998). Accordingly, we grant appellate

counsel’s motion to withdraw.

                                               III.

        {¶6}    The judgment of the Summit County Court of Common Pleas is affirmed.

Appellate counsel’s motion to withdraw as counsel is hereby granted.

                                                                            Judgment affirmed.




        There were reasonable grounds for this appeal.
                                                 3


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



WHITMORE, J.
HENSAL, J.
CONCUR.


APPEARANCES:

EDDIE SIPPLEN, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.